DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Regarding claim 1 with respect to Bergmann, the applicant states:
Claim 1, as amended, requires “the indicia extends through an opening in the p-type layer and the active layer and a portion of the p-type layer and the active layer are bounded within an outline of the indicia.” At page 10, the Office Action generally points to the first externally accessible electrical contact 251, the second externally accessible electrical contact 252, the first and second arrays of microcontacts 253, 254, the dielectric reflector layer 230, conductive vias 231, and the metal reflector layer 232 of Bergmann, individually or combinations thereof, as disclosing the indicia as required by claim 1. Applicant respectfully disagrees. As described in at least paragraph [0137] of Bergmann, the first array of microcontacts 253 extend through openings in the second semiconductor layer 212 and the active region 215 to terminate in the first semiconductor layer 211. In this manner, no portion of the second semiconductor layer 212 and the active region 215 are bounded within an outline defined by the opening for the microcontact. For at least these reasons, claim 1 is allowable over Bergmann.

The examiner respectfully disagrees with applicant’s characterization of the prior art and overly narrow interpretation of the claim.
The applicant is merely characterizing and/or labeling the already existing structure of the plurality of n-contact interconnects as forming an outline of the indicia.  The applicant appears to be arguing that Bergmann doesn’t explicitly state “wherein a 
Bergmann teaches in Fig. 4A and 5 for example, a light emitting diode (LED) chip, comprising: a mounting face (outer surface of 251/252) configured to be mounted to a surface; a primary light-emitting face (201) that is opposite the mounting face (outer surface of 251/252); an active LED structure (211/215/212) arranged between the mounting face (outer surface of 251/252) and the primary light-emitting face (201), wherein the active LED structure (211/215/212) comprises an n-type layer (211), a p-type layer (212), and an active layer (215) arranged between the n-type layer (211) and the p-type layer (212); an indicia (251, 252, 253, 254, 230, 231 and/or 232 individually or combinations thereof) arranged between the mounting face (outer surface of 251/252) and the primary light-emitting face (201), wherein the indicia extends through an opening in the p-type layer (212) and the active layer (215) and a portion of the p-type layer (212) and the active layer (215) are bounded within an outline of the indicia.  The outline comprises a rectangular line of the n-contact interconnects (253; microcontacts) along an external perimeter of the entire array of the n-contact interconnects (253) extrapolated from the cross-section of Fig. 4A with the magnified plan view of Fig. 5.
As the examiner explained in the previous office action:
According to Oxford English Dictionary (https://www.oed.com/viewdictionaryentry/Entry/94429), the term “indicia” means indications, signs, marks or tokens. All of these are very subjective and do not inherently have any specific boundaries in terms of structural scope. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990). The manner in which the claim is written 

The applicant does not define the “indicia” with any particular structure.  The manner in which the claim is written does not state that the indicia comprises an n-contact interconnect having a particular shape that bounds a portion of the p-type layer and the active layer.  The claim also does not define the extent to which the p-type layer and the active layer are bounded and/or the particular structural extent of the outline.  It is noted that applicant’s dependent claims 5-7 allow for more than one interconnect to form the outline and/or indicia. 
For Claim 1, the examiner provides the following figures for outline of the applicant and that of the Bergmann reference for comparative convenience below:

    PNG
    media_image1.png
    716
    942
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    794
    media_image2.png
    Greyscale

Applicant


    PNG
    media_image3.png
    619
    962
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    652
    773
    media_image4.png
    Greyscale

Bergmann

	Regarding claim 15 with respect to Bergmann, the applicant states:
Claim 15, as amended, requires “a p-contact electrically connected to the p-type layer, wherein the p-contact comprises a portion that is on the mounting face and a plurality of p-contact interconnects that extend through the passivation layer, wherein the plurality of the p-contact interconnects are grouped together to form at least a portion of an indicia arranged on the mounting face.”  As described in at least paragraph [0137] of Bergmann, the second array of microcontacts 254 provide conductive electrical communication between the second electrical contact 252 and the second semiconductor layer 212.  In this manner, Bergmann fails to describe grouping any of the microcontacts 254 together to form at least a portion of an indicia.  For at least these reasons, claim 15 is allowable over Bergmann.

The examiner respectfully disagrees with applicant’s characterization of the prior art and overly narrow interpretation of the claim.
The applicant is merely characterizing and/or labeling the already existing structure of the plurality of p-contact interconnects as forming at least a portion of an indicia.  The applicant appears to be arguing that Bergmann doesn’t explicitly state “wherein the plurality of the p-contact interconnects are grouped together to form at least a portion of an indicia,” verbatim.

As the examiner explained in the previous office action:
According to Oxford English Dictionary (https://www.oed.com/viewdictionaryentry/Entry/94429), the term “indicia” means indications, signs, marks or tokens. All of these are very subjective and do not inherently have any specific boundaries in terms of structural scope. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990). The manner in which the claim is written does not define the structure of indications, signs, marks or tokens with any specificity (i.e. particular element, material, relative disposition, size, shape, etc).

The applicant does not define how the interconnects are “grouped” in any particular structural or relative distinct manner in the claim.  The applicant also does not define an “indicia” in any particular structural or relative distinct manner in the claim.


    PNG
    media_image5.png
    716
    942
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    661
    794
    media_image6.png
    Greyscale

Applicant


    PNG
    media_image7.png
    619
    962
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    652
    690
    media_image8.png
    Greyscale

Bergmann

The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “indicia” does not distinguish the present invention over the prior art of Bergmann who teaches the structure as claimed.
	The manner in which the claim is written does not provide any particular structural distinction from the structure of Bergmann.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. (U.S. Patent Application Publication 2017/0098746).
Referring to Claim 1, Bergmann teaches in Fig. 4A and 5 for example, a light emitting diode (LED) chip, comprising: a mounting face (outer surface of 251/252) configured to be mounted to a surface; a primary light-emitting face (201) that is opposite the mounting face (outer surface of 251/252); an active LED structure (211/215/212) arranged between the mounting face (outer surface of 251/252) and the primary light-emitting face (201), wherein the active LED structure (211/215/212) comprises an n-type layer (211), a p-type layer (212), and an active layer (215) arranged between the n-type layer (211) and the p-type layer (212); an indicia (251, 252, 253, 254, 230, 231 and/or 232 individually or combinations thereof) arranged between the mounting face (outer surface of 251/252) and the primary light-emitting face (201), wherein the indicia extends through an opening in the p-type layer (212) and the active layer (215) and a portion of the p-type layer (212) and the active layer (215) are bounded within an outline of the indicia.  The outline comprises a rectangular line of a subset of the n-contact interconnects (253; microcontacts) along an external perimeter of the entire array of the n-contact interconnects (253; array of microcontacts) extrapolated from the cross-section of Fig. 4A with the magnified plan view of Fig. 5.
According to Oxford English Dictionary (https://www.oed.com/viewdictionaryentry/Entry/94429), the term “indicia” means indications, signs, marks or tokens.  All of these are very subjective and do not inherently have any specific boundaries in terms of structural scope.  The elements ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  The manner in which the claim is written does not define the structure of indications, signs, marks or tokens with any specificity (i.e. particular element, material, relative disposition, size, shape, etc).
The applicant does not define the “indicia” with any particular structure.  The manner in which the claim is written does not state that the indicia comprises an n-contact interconnect having a particular shape that bounds a portion of the p-type layer and the active layer.  The claim also does not define the extent to which the p-type layer and the active layer are bounded and/or the particular structural extent of the outline.  It is noted that applicant’s dependent claims 5-7 allow for more than one interconnect to form the outline and/or indicia. 
Referring to Claim 2, Bergmann further inherently teaches wherein the indicia comprises at least one of a logo, one or more alphanumeric characters, a symbol, an alignment marker, a fiducial marker, or a polarity marker configured to convey information.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  The structural scope of what is considered a logo, symbol, alignment marker or fiducial marker is highly subjective and/or intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  
Referring to Claim 3, Bergmann further teaches wherein the indicia is arranged closer to the mounting face (external surface 251/252) than the primary light-emitting face (201).
Referring to Claim 4, Bergmann further teaches an n-contact (251) electrically connected to the n-type layer (211), wherein a portion of the n-contact (251) forms the indicia.
Referring to Claim 5, Bergmann further teaches wherein the n-contact (251) comprises one or more n-contact interconnects (253) that extend through a portion of the active LED structure (211/215/212) to the n-type layer (211).
Referring to Claim 6, Bergmann further teaches wherein the one or more n-contact interconnects (253) form the indicia.
Referring to Claim 7, Bergmann further teaches wherein the one or more n-contact interconnects (253) form the outline of the indicia.
Referring to Claim 8, Bergmann further teaches wherein the portion of the active LED structure (211/215/212) that is bounded by the outline is continuous with other portions of the active LED structure (211/215/212) that are not bounded by the outline.
Referring to Claim 9, Bergmann further teaches a reflective structure (230-232) on the p- type layer (212), wherein a portion of the reflective structure (230-232) forms the indicia.
Referring to Claim 10, Bergmann further teaches wherein the reflective structure (230-232) comprises a metal layer (232), a dielectric layer (230), and one or more 
Referring to Claim 11, Bergmann further teaches wherein the one or more reflective layer interconnects (231) form the indicia.
Referring to Claim 12, Bergmann further teaches wherein a pattern of the reflective structure (230-232) forms the indicia.
Referring to Claim 13, Bergmann further teaches an n-contact (251) electrically connected to the n-type layer (211), wherein a portion of the n-contact (251) forms the indicia; and a reflector layer (230-232) on the p-type layer (212) wherein a portion of the reflector layer (230-232) forms another indicia.
Referring to Claim 14, Bergmann further teaches a growth substrate (205), wherein a portion of the growth substrate (205) forms the primary light-emitting face (201).

Referring to Claim 15, Bergmann teaches in Fig. 4A-5, a light emitting diode (LED) chip, comprising: a mounting face (external surface of 251/252) configured to be mounted to a surface; a primary light-emitting face (201) that is opposite the mounting face (external surface of 251/252); an active LED structure arranged between the mounting face (external surface of 251/252) and the primary light-emitting face (201), wherein the active LED structure comprises an n-type layer (211), a p-type layer (212), and an active layer (215) arranged between the n-type layer (211) and the p-type layer (212); a passivation layer (240; par. 136) on the p-type layer (212); a p-contact (252) electrically connected to the p-type layer (212), wherein the p-contact (396) comprises a 
According to Oxford English Dictionary (https://www.oed.com/viewdictionaryentry/Entry/94429), the term “indicia” means indications, signs, marks or tokens.  All of these are very subjective and do not inherently have any specific boundaries in terms of structural scope.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  The manner in which the claim is written does not define the structure of indications, signs, marks or tokens with any specificity (i.e. particular element, material, relative disposition, size, shape, etc).
Referring to Claim 17, Bergmann further teaches wherein the p-contact (252) and the plurality of the p-contact interconnects (254) form forms the indicia.
Referring to Claim 19, Bergmann further teaches wherein the portion of the p- contact (252) that is on the mounting face (external surface of 251/252) forms another portion of the indicia.
Referring to Claim 20, Bergmann further inherently teaches wherein the indicia comprises at least one of a logo, one or more alphanumeric characters, a symbol, an alignment marker, a fiducial marker, or a polarity marker configured to ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990).  The structural scope of what is considered a logo, symbol, alignment marker or fiducial marker is highly subjective and/or intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.

Claims 1-9, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (U.S. Patent Application Publication 2013/0277696).
Referring to Claim 1, Matsui teaches in Fig. 1 and 2 for example, a light emitting diode (LED) chip, comprising: a mounting face (16A) configured to be mounted to a surface; a primary light-emitting face (2A) that is opposite the mounting face (16A); an active LED structure (3-5; par. 63 and 68) arranged between the mounting face (16A) and the primary light- emitting face (2A), wherein the active LED structure comprises an n-type layer (3; par. 68), a p-type layer (5; par. 68), and an active layer (4; par. 63 and 68) arranged between the n-type layer (3) and the p-type layer (5); and an indicia (layout of contact portions 18) arranged between the mounting face (16A) and the 
According to Oxford English Dictionary (https://www.oed.com/viewdictionaryentry/Entry/94429), the term “indicia” means indications, signs, marks or tokens.  All of these are very subjective and do not inherently have any specific boundaries in terms of structural scope.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  The manner in which the claim is written does not define the structure of indications, signs, marks or tokens with any specificity (i.e. particular element, material, relative disposition, size, shape, etc).
The applicant does not define the “indicia” with any particular structure.  The manner in which the claim is written does not state that the indicia comprises an n-contact interconnect having a particular shape that bounds a portion of the p-type layer and the active layer.  The claim also does not define the extent to which the p-type layer and the active layer are bounded and/or the particular structural extent of the outline.    It is noted that applicant’s dependent claims 5-7 allow for more than one interconnect to form the outline and/or indicia. 

    PNG
    media_image9.png
    562
    787
    media_image9.png
    Greyscale

Fig. 1 of Matsui showing one interpretation of an outline of an indicia

Referring to Claim 2, Matsui further teaches wherein the indicia comprises at least one of a logo, one or more alphanumeric characters, a symbol, an alignment marker, a fiducial marker, or a polarity marker configured to convey information.
Referring to Claim 3, Matsui further teaches wherein the indicia is arranged closer to the mounting face (16A) than the primary light-emitting face (2A).
Referring to Claim 4, Matsui further teaches further comprising an n-contact (10) electrically connected to the n-type layer (3), wherein a portion of the n-contact (10) forms the indicia.
Referring to Claim 5, Matsui further teaches wherein the n-contact (10) comprises one or more n-contact interconnects (18) that extend through a portion of the active LED structure (3-5) to the n-type layer (3).

Referring to Claim 7, Matsui further teaches wherein the one or more n-contact interconnects (18) form the outline of the indicia and a portion of the active LED structure (3-5) that is bounded by the outline comprises a portion of the n-type layer (3), the p-type layer (5), and the active layer (4).
Referring to Claim 8, Matsui further teaches wherein the portion of the active LED structure (3-5) that is bounded by the outline is continuous with other portions of the active LED structure (3-5) that are not bounded by the outline.
Referring to Claim 9, Matsui further teaches further comprising a reflective structure (7) on the p-type layer (5), wherein a portion of the reflective structure (7) forms the indicia.
Referring to Claim 12, Matsui further teaches wherein a pattern of the reflective structure (7) forms the indicia.
Referring to Claim 13, Matsui further teaches an n-contact (10) electrically connected to the n-type layer (3), wherein a portion of the n-contact (10) forms the indicia; and a reflector layer (7) on the p-type layer (5) wherein a portion of the reflector layer (7) forms another indicia.
Referring to Claim 14, Matsui further teaches further comprising a growth substrate (2), wherein a portion of the growth substrate (2) forms the primary light-emitting face (2A).


According to Oxford English Dictionary (https://www.oed.com/viewdictionaryentry/Entry/94429), the term “indicia” means indications, signs, marks or tokens.  All of these are very subjective and do not inherently have any specific boundaries in terms of structural scope.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  The manner in which the claim is written does not define the structure of indications, signs, marks or tokens with any specificity (i.e. particular element, material, relative disposition, size, shape, etc).

    PNG
    media_image10.png
    720
    826
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    562
    787
    media_image11.png
    Greyscale

Fig 1 and 2 of Matsui showing plurality of p-contact interconnects

Referring to Claim 17, Matsui further teaches wherein the p-contact (12) and the plurality of the p-contact interconnects (13) form forms the indicia.
Referring to Claim 19, Matsui further teaches wherein the portion of the p- contact (12) that is on the mounting face (16A) forms another portion of the indicia.
Referring to Claim 20, Matsui further inherently teaches wherein the indicia comprises at least one of a logo, one or more alphanumeric characters, a symbol, an alignment marker, a fiducial marker, or a polarity marker configured to convey information.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990).  The structural scope of what is considered a logo, symbol, alignment marker or fiducial marker is highly subjective and/or intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (U.S. Patent Application Publication 20130277696) in view of Bergmann et al. (U.S. Patent Application Publication 2017/0098746).
Referring to Claims 10 and 11, Matsui teaches the limitations of claim 9 but does not explicitly state wherein the reflective structure comprises a metal layer, a dielectric layer, and one or more reflective layer interconnects that extend through a portion of the dielectric layer (claim 10) or wherein the one or more reflective layer interconnects form the indicia (claim 11).
In the same field of endeavor, Bergmann teaches wherein the reflective structure comprises a metal layer (232), a dielectric layer (230), and one or more reflective layer interconnects (231) that extend through a portion of the dielectric layer (230) and wherein the one or more reflective layer interconnects (231) form the indicia (par. 133).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the multilayer reflective structure of Bergmann in place of the single layer reflective structure of Matsui in order to provide beneficial current spreading (par. 137)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896